1 N.Y.2d 756 (1956)
In the Matter of Joseph Di Bari, Appellant,
v.
Board of Standards and Appeals of the City of New York et al., Respondents.
Court of Appeals of the State of New York.
Argued March 22, 1956.
Decided April 27, 1956.
Reginald S. Hardy for appellant.
Peter Campbell Brown, Corporation Counsel (Andrew Bellanca and Seymour B. Quel of counsel), for respondents.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ. Taking no part: BURKE, J.
Order affirmed, with costs; no opinion.